Citation Nr: 0116530	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  94-25 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented 
sufficient to reopen a claim for entitlement to service 
connection for the residuals of a head injury, to include 
headaches.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from December 1975 to 
August 1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
North Little Rock, Arkansas.  In May 1997, the Board returned 
the claim to the RO so that additional development could be 
accomplished. 

After the claim was returned to the Board, a decision was 
rendered in September 2000 from which the veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(hereinafter the Court).  The Court has granted an unopposed 
motion by the appellant to remand.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
residuals of a head injury, including headaches, in April 
1991.  The claimant did not file a timely appeal.

2.  Additional evidence received since April 1991 includes 
testimony before a hearing officer, private medical records, 
VA medical records and examination reports, written 
statements, and records submitted to the Social Security 
Administration.  Some of this evidence is new, but it is not 
relevant to and probative of the claim of entitlement to 
service connection for residuals of a head injury.

3.  The RO has obtained service medical records, private 
treatment records identified by the claimant, Social Security 
disability claim records, worker's compensation records, VA 
treatment records, and has accorded the veteran multiple VA 
examinations, including a hospitalization for observation and 
evaluation.

4.  Competent medical evidence associates the veteran's 
depression with post-service injury and residuals thereof, 
and competent medical evidence rules out a relationship 
between the veteran's active military service and any disease 
or injury therein and a current psychiatric disorder.


CONCLUSIONS OF LAW

1.  The April 1991 rating decision that denied entitlement to 
service connection for the residuals of a head injury is 
final.  38 U.S.C.A. § 7105(b)(1), (d)(3) (West 1991); 38 
C.F.R. §§ 20.200, 20.302(b), 20.1103 (2000).

2.  New and material evidence has not been presented, and the 
appellant's claim for service connection for headaches, as a 
residual of a head injury, is not reopened.  38 U.S.C.A. §§ 
5108 and 7105 (West 1991); 38 C.F.R. § 3.156(a) (2000).

3.  VA has complied with its duty to provide notice and 
assistance to the claimant in connection with his claim of 
entitlement to service connection for a psychiatric disorder.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

4.  The veteran is not entitled to service connection for an 
acquired psychiatric disorder, including depression.  38 
U.S.C.A. § 1131 (West Supp. 2000); 38 C.F.R. § 3.303 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran filed his initial claim for service connection 
for residuals of a head injury in November 1990.  His service 
medical records were obtained and associated with the file.  
In December 1990, the RO wrote to the veteran and gave him a 
list of the types of evidence that would help to substantiate 
his claim.  

Service medical records show that the veteran complained, on 
March 26, 1976, of having pain in his neck, back, and right 
arm after being jumped on by a basketball player.  On 
examination, there was muscle spasm and a small hematoma in 
the occipital area.  The veteran continued to complain of 
neck and back pain over the next several days.  On March 29, 
the examiner noted that previous examinations had not shown 
anything.  The impression was musculoskeletal injury.  On 
March 30, the veteran reported he had been hit in the head 
and wanted x-rays taken of his head.  He complained of 
blackouts, headaches, and pain in the back and neck.  He was 
not examined but was told by the doctor to return to sick 
call the following morning.  There is no indication that he 
did so.

On April 5, the veteran complained of having recurrent 
fainting spells since the previous week.  The record 
indicated that the veteran "fainted" in the outpatient 
clinic and was sent to the emergency room by stretcher.  The 
veteran stated he could not remember his name.  He reported 
that he had blacked out twice over the weekend, but had 
refused hospitalization.  He was admitted for observation.  

The narrative summary of his Army hospitalization noted that 
admission was for a reported history of blackout spells, 
dizziness, and pain in his neck.  The veteran said he had 
fallen on his back while playing basketball and had blacked 
out.  No associated symptoms suggested seizures or a 
concussion.  He reported that he had experienced bioccipital 
headaches, dizziness, and numbness in the right side of the 
body since that fall.  He said that none of the medication he 
had been given had helped.  On examination, the veteran's 
head was not painful on touch or percussion, and no swelling 
of the skin or defects were seen.  The veteran grimaced while 
the examination was being done.  He kept his neck stiff, but 
he was able to move it in all directions.  Skull auscultation 
revealed no bruits.  Nystagmus could not be elicited.

During his hospitalization, the veteran behaved as if he were 
dizzy and complained about headaches as soon as he saw any 
medical staff enter the area.  At one time, he was brought to 
physiotherapy for treatment of his neck, and he stated he had 
fallen out of his chair.  He was lying with slightly moving 
eyelids and provided no assistance when he was helped onto 
his feet.  He remained limp but was obviously not 
unconscious.  His behavior was said to be "rather 
theatrical."  Psychiatric service consultation yielded the 
opinion that there was a greater possibility of post-
concussion syndrome than hysteria, which was suspected by the 
referring physician.  There was a normal skull series, and 
all other tests and findings were normal.  

During his Army hospitalization, the veteran was temporarily 
transferred to the VA hospital in Indianapolis, Indiana, for 
a neurology examination.  He was thoroughly examined and 
admitted for further observation.  During the initial 
examination, the veteran reported subjective loss of light 
touch, pain, vibratory, and position sense on the right side 
of his body, including his face, but there was no objective 
loss of sensation.  Cerebellar examination and cranial nerves 
examination were both intact.  Reflexes were all normal.  The 
initial impression was psychogenic weakness with possible 
hysterical conversion reaction, rule out any organic 
pathology.  On testing during hospitalization, 
electroencephalogram (EEG), brain scan, and skull x-rays were 
normal; electromyograms of the muscles of the upper and lower 
extremities were normal; and routine laboratory work was 
normal.  His final VA diagnosis was psychogenic weakness 
possibly due to hysterical conversion reaction, no organic 
pathology found.  

His Army hospital discharge diagnosis was conversion 
reaction.  Although the veteran was released as fit for duty, 
he reported later the same day that he was too nervous to go 
back to duty.  He was seen in the mental hygiene clinic.  The 
impression was that he appeared very concerned with his 
health and complained about his condition.  He did not think 
he could complete the term of his service or his school.  The 
possibility of manipulation or conversion reaction neurosis 
was noted.  He appeared somewhat hysterical.  The diagnosis 
was conversion reaction to stressful situation.

In mid-May, the veteran was seen at the U.S. Air Force 
hospital in Little Rock, Arkansas, while on leave.  He 
complained of backache and headache.  He reported that he had 
fainted twice that morning.  The physical examination 
concerned mainly his back and groin complaints.  The examiner 
noted the veteran complained of a knot on the occiput.  No 
impressions regarding headache were recorded.  The examiner 
recommended that the veteran's information be verified.

The veteran returned to his duty station, and he continued to 
complain of headaches and backaches.  On May 25, 1976, an 
examiner stated the physical was not consistent with any 
organic problem at that time.  On examination two days later, 
the doctor noted that the veteran at one moment could not 
move his neck, but the next moment he could do it well.  One 
moment he had total body pains, but the next moment, only the 
back hurt.  He was seen by an orthopedic surgeon at the same 
time, and he demonstrated a movement inconsistent with his 
complaints.  The impression was conversion reaction with 
musculoskeletal manifestations.  It was recommended that he 
be boarded out of the Army.  An examination for expeditious 
discharge was done that day.  Neurologic examination was 
normal.  On the report of medical history, on which the 
veteran reported frequent or severe headaches, among other 
complaints, the examiner noted that all of the veteran's 
complaints related to the diagnosis of conversion reaction.

While still in the Army, in early June 1976, the veteran was 
brought to the emergency room from the airport in a civilian 
limousine.  The limousine driver reported that the veteran 
was talkative until arriving at the hospital.  The veteran 
complained of headaches.

Another expeditious discharge examination was given in June 
1976, and headaches were noted following a head injury in 
March 1975 [sic].  The veteran received a general discharge 
in August 1976.

The veteran submitted various documents in support of his 
claim.  Undated, handwritten interview notes from J. M. Sims, 
M.D., show a diagnosis of psychological factors affecting 
physical condition, rule out conversion disorder.  Treatment 
notes from Dr. Sims from June and July 1989 show that the 
veteran behaved as if he were in much pain and was quite 
dramatic when the doctor came to get him from the waiting 
room, but he had been observed by staff to walk rather well 
and had not appeared to be in much pain before the doctor 
came to get him.  The doctor noted his increasing impression 
that the veteran either had a conversion disorder or was 
malingering.  

An August 1989 letter from a lawyer indicated that he was 
representing the veteran in a workers' compensation claim for 
injuries to his back and right knee in March 1988.  A March 
1989 letter from John L. Wilson, M.D., to an insurance 
carrier indicated that the veteran, who was being seen for 
residuals of the work-related injury, was profoundly 
depressed.  Dr. Wilson indicated that the veteran would be 
receiving treatment for his depression.

December 1990 hospital records from Baptist Medical Center 
show that the veteran complained of recurring headaches when 
examined for complaints of chest pain.  Medical history of 
chronic anxiety and depression was noted.  The examination 
was unremarkable.  He received no treatment for headaches.  
He was prescribed anti-spasmodics and Prozac for his 
depression.  Depression was one of the discharge diagnoses.

The RO denied his claim for service connection for head 
injury residuals in April 1991.  The veteran was notified of 
the denial and of his appeal rights in a letter dated June 3, 
1991.  He was advised that he had not responded to requests 
for information about his post-service treatment.  

In April 1991, the veteran submitted a copy of an August 1989 
deposition of D. K. Counts, Ph.D.  The deposition was taken 
in connection with a claim for worker's compensation made by 
the veteran arising from a reported on-the-job injury in 
March 1988.  Dr. Counts had begun seeing the veteran in 
February 1989.  The veteran reported that he had fallen on 
his knees at work and had subsequent problems, including 
headaches.  His complaints included chronic pain, feelings of 
incapacity and hopelessness, headaches and back pain, 
sleeping difficulties, and depression.  Dr. Counts expressed 
the opinion that the veteran experienced, reacted to, and 
expressed pain in an exaggerated fashion.  Dr. Counts 
expressed the opinion that, if the veteran had not fallen on 
the job in March 1988, he would probably be doing fine now, 
but that the injury and subsequent pain had resulted in 
depression.  Dr. Counts said he did not see a conversion 
reaction in the veteran.  He said that, if the on-the-job 
accident had not occurred, he would not be treating the 
veteran for depression.  One questioner stated that the 
veteran had applied for worker's compensation benefits in 
1985 and had been turned down after he was seen doing a lot 
of things that he could not have done were his complaints 
true.  Dr. Counts was asked whether the veteran could be 
doing the same thing at this point, and the doctor replied 
that he could.  

Submitted with the deposition were medical records of the 
veteran dated from September 1986 to January 1991.  The bulk 
of the records deal with treatment following the March 1988 
on-the-job injury.  In September 1986, he was seen by an 
unidentified provider with a complaint of having hit his 
elbow on a screw with a resulting contusion.  Treatment 
notes, by an unidentified provider dated March to August 
1988, deal with the veteran's on-the-job back injury.  A June 
1989 note by an unidentified provider reflects the chief 
complaint as depression.  The history of the complaint began 
with the back injury and subsequent surgery in September 
1988.  He reported being nervous with pain and reported he 
had bad headaches often.  Unidentified treatment notes dated 
from September 1986 to April 1989 show that the veteran 
complained of depression in February 1989 and a psychiatric 
consultation was recommended.  A letter from John L. Wilson, 
M.D., in reference to the veteran's worker's compensation 
claim and dated in March 1989, noted that the veteran had 
been tearful and depressed when seen, and that he had been 
referred for treatment of his depression.

A February 1989 letter from Dr. Counts to D. Laurenzana, 
M.D., noted that the veteran's depression appeared primarily 
over the grief of his lost abilities and his decreased 
activity level.  A March 1989 letter from Dr. Counts to the 
Social Security Administration indicated a diagnostic 
impression of chronic pain syndrome and dysthymic disorder, 
severe.  Dr. Counts associated these diagnoses with the 
veteran's continuing pain following back and knee surgery.  A 
letter from Dr. Counts to the veteran's attorney in May 1989 
related symptoms of major depressive disorder to back pain 
subsequent to an injury at work.  A November 1989 letter from 
Dr. Counts to the appellant's attorney related other physical 
complaints to the stress the veteran was feeling because of 
his unresolved worker's compensation claim.

Letters or records from J.J. Moore, M.D., J.L. Wilson, M.D., 
H.N. Marvin, M.D., and Memorial Hospital deal primarily with 
the veteran's complaints of back pain and chest pain.

In September 1989, G.T. Souhever, Ph.D., administered 
psychological tests to the veteran.  The purpose of the 
evaluation was to determine the presence and/or severity of 
any depression related to chronic pain from an on-the-job 
injury.  Personality testing indicated that the veteran had 
an extreme tendency to amplify or exaggerate symptoms.  It 
also reflected significant depression with accompanying 
generalized anxiety.  The profile did not indicate conversion 
reaction, but raised the possibility of purposeful 
exaggeration to get attention and manipulate others.  In 
summarizing the results, Dr. Souhever noted that the 
appellant had supplied numerous, often inconsistent 
histories, including the history given to Dr. Souhever.  It 
was also apparent that he was clinically depressed.  The 
appellant saw himself as a victim, helpless, and an invalid 
from pain.  The possibility of a factitious disorder was a 
consideration.  In such cases, symptoms are exaggerated in 
order to meet neurotic dependency needs, which was not the 
same as malingering.  Another possibility was classic chronic 
pain syndrome, whereby several maladaptive pain behaviors had 
been learned, resulting in a pain-depression self-defeating 
cycle.  One feature of such a disorder usually involved 
exaggeration.  Dr. Souhever opined that the best diagnostic 
category would be chronic back pain syndrome with related 
depression, often referred to as somatoform pain disorder.

In June 1991, the veteran filed a notice of disagreement and 
provided releases for his medical records from Dr. Kenneth 
Counts, Dr. Donald A. Laurenzana, and the Little Rock 
Orthopedic Clinic.  He reported that treatment with Dr. 
Counts began in 1987, with Dr. Laurenzana in 1979, and with 
the Little Rock Orthopedic Clinic in 1988.  The RO requested 
treatment records from these doctors and then notified the 
veteran that it had done so.  It also notified him of his 
responsibility to see that the medical evidence was 
presented.  The RO issued a confirmed rating decision in June 
1991 after considering the above-noted treatment records.

H. Austin Grimes, M.D., of the Little Rock Orthopedic Clinic, 
responded to the RO's request in July 1991.  Dr. Grimes 
enclosed a copy of a January 1989 letter to Dr. Laurenzana 
relating to the veteran's back and right knee.  Dr. Grimes 
indicated that the psychological status of the veteran should 
be evaluated before a disability determination could be made, 
and the veteran had a high anxiety level and had reported 
that he considered suicide.  Dr. Grimes indicated to the RO 
that this was the only medical record he had for the veteran.

Under cover of a letter dated July 16, 1991, a statement of 
the case was provided to the veteran.  He did not respond.

In June 1993, the veteran submitted a statement in support of 
claim, in which he stated that he sought VA benefits for 
headaches and depression that were the result of a fall in 
the shower in 1976 while in advanced individual training.

In August 1993, the RO wrote to the veteran, telling him of 
the kinds of evidence that would be needed to support his 
claim for headaches.  Shortly thereafter, he provided a 
letter from D. Kenneth Counts, Ph.D., who reported that the 
veteran was suffering from chronic pain syndrome, but there 
was no mention of headaches.  Dr. Counts also reported that 
the veteran was suffering from major depression with anxiety 
features. 

In September 1993, the veteran was accorded a VA psychiatric 
examination.  The examiner reported that the veteran was 
uncooperative and a very poor historian.  The veteran did not 
complain of delusions or hallucinations; his insight and 
judgment were impaired.  He tended to answer all questions 
with, "I don't know."  The diagnosis was somatoform pain 
disorder, and the examiner stated that the depression was 
consistent with that diagnosis.  The examiner could not 
completely rule out the possibility of either a factitious 
disorder or a histrionic personality disorder.

The veteran was accorded a VA neurological examination in 
September 1993.  He had claimed that he had headaches 
attributable to a fall in the shower in 1976.  The veteran 
told the examiner he could not remember a fall in the shower.  
The examiner reviewed the service medical records and noted 
that the veteran did complain of having fallen in the shower 
and that he sustained a bruise on his thigh, but no trauma to 
the head was noted.  The veteran said that, soon after he 
fell, he began to have headaches, and they continued to the 
present day.  He reported that he had had no long period of 
time since service when the headaches were not present.  The 
impression was tension headaches secondary to depression.  
The examiner stated that it did not appear that the veteran's 
headaches were related to a fall in the shower in 1976.

In November 1993, the RO denied service connection for 
headaches and depression.  The RO denied the claim for 
headaches noting that the veteran had been diagnosed with 
tension headaches secondary to depression, and that headaches 
were not related to any fall the veteran may have sustained 
while he was in service.  The claim for depression was denied 
because depression was not shown in service nor was there 
evidence sufficient to link the veteran's current mental 
diagnosis with the psychiatric condition he suffered in 
service.

The veteran was notified of the decision, and he appealed it.  
He contended that he began experiencing headaches shortly 
after he was hurt playing basketball while on active duty.  
He contended that depression was caused by his headaches.

After the veteran expressed his disagreement with the RO's 
November 1993 decision, the veteran underwent another VA 
psychiatric evaluation in February 1994.  The examiner was 
asked to comment on whether the veteran's current psychiatric 
disorder was the same disorder diagnosed as conversion 
reaction in service.  The examiner reported that the veteran 
seemed very confused and was a very poor historian.  He 
responded, "I don't know," to nearly every question.  He 
did constantly rub his head and complained that it was 
hurting.  The doctor said it was impossible to complete a 
mental status examination because of the veteran's lack of 
cooperation.  The diagnosis was factitious disorder with 
psychological systems.

The RO thereafter requested that the veteran be scheduled for 
a period of hospitalization for observation and evaluation (O 
& E), which took place in April 1994.  The purpose of the 
hospitalization was to determine whether the veteran's 
current complaints of depression were related in any way to 
complaints of a head injury obtained playing basketball in 
1976.  There are of record two reports of this period of 
hospitalization, during which the veteran was placed on 
treatment status for a time because of a stated intention to 
harm himself.  One of the reports is a preliminary summary, 
and the two reports contain much of the same information.  
During the hospitalization, there was a consultation for 
diagnostic impressions, a single photon emission computerized 
tomography (CT) scan, a CT scan with and without contrast, 
and an electroencephalogram.  

The examining doctor reviewed the claims file and noted that 
the veteran had a long history of vague somatic complaints 
predating his military service complaint of injury while 
playing basketball.  He had frequent sick call visits while 
in the military prior to the basketball incident, for a 
variety of vague and nonspecific complaints.  The veteran was 
largely uncooperative during the interview.  According to 
history obtained from his family, the veteran's condition had 
deteriorated more rapidly approximately four or five years 
after the service, when he quit his job secondary to 
disability obtained at that employment.  Although depressive 
symptoms were observed during hospitalization, he had no 
symptoms of depression or psychosis on discharge.  His 
primary diagnosis was major depression with psychotic 
features.  History of chronic headaches was noted.  CT scans 
of the head during obtained during admission were normal, as 
was the electroencephalogram.  The treatment team opined that 
the veteran did have major depression with psychotic 
features, but that these symptoms began at least four years 
after his discharge from the military and were in no way 
related to the veteran's complaints of head injury or 
diagnosis of conversion disorder received in the military.

In May 1997, the Board remanded the claim for the purpose of 
obtaining additional medical and governmental records.  In 
June 1997, the RO wrote to the veteran and asked him to 
submit signed releases for the treatment records of named 
care providers.  He was provided additional release forms to 
complete for any other care providers not listed who may have 
treated him for any disability he was claiming.  He was told 
that VA would request the records for him if he provided the 
signed releases, or he could submit the records himself.

In May 1998, the RO received records relating to the 
veteran's claim for benefits before the Social Security 
Administration.  These records included the veteran's 
application for benefits, in which he alleged he became too 
disabled to work on March 1, 1988.  On a disability report 
completed by the veteran in connection with his application, 
he listed his disabling condition as his back and knee 
problems, attributed to his March 1988 on-the-job injury.  

Medical records presented in connection with his Social 
Security Administration claim included some duplicates of 
records previously submitted, records from Memorial Hospital, 
Baptist Medical System, Doctors Hospital, and a physical 
therapist.  These records dealt primarily with right knee and 
back complaints and treatment.  The only reference to 
complaints of headaches was a 1986 hospitalization for acute 
gastroenteritis, probably secondary to food poisoning.

An April 1989 mental status evaluation was done by Dr. N. J. 
Toombs for the appellant's Social Security Administration 
claim.  The appellant was nonverbal and had to be accompanied 
to the evaluation by his wife.  He complained of being 
depressed, and his wife said he complained of constant pain 
in his back and his right knee.  The appellant's wife 
reported that he saw a psychiatrist in 1978 [sic], while he 
was in the military.  His wife reported that he fell on his 
head while playing basketball, and she did not know what his 
diagnosis was.  The doctor observed him to be depressed, and 
she opined that he had more than likely been severely 
depressed for the last three months.  The examiner stated 
that the claimant may be trying to project himself as more 
deeply disturbed than he was.  Diagnostic impressions were 
major depressive episode, rule out passive aggressive 
personality features, and back and knee injury by history.  
There was no diagnosis of a headache disorder. 

The Social Security Administration determined that the 
appellant became too disabled to work because of major 
depression/dysthymic disorder as of August 1988.  

The veteran gave testimony before an RO hearing officer in 
November 1999.  When asked about what happened in service, 
the appellant initially said it was a long time ago, and then 
he recounted in some detail the incident in which he fell 
while playing basketball.  His history from that point was 
vague.  He said he could not deal with anything, and it was 
difficult to survive.  He could not remember much about his 
treatment, but he said he did know he was on medication, 
although he did not know what the medication was.  He said he 
thought he had some kind of counseling.  He did not know 
where he went after his military hospitalization, but he did 
know that he was found unfit for duty.

His attorney asked him if he was ever given a diagnosis, and 
then prompted him by supplying several diagnoses.  The 
appellant responded that they did not tell him anything that 
he could remember.  When asked about his numerous sick call 
complaints in 1976, the appellant said he could not remember 
that far back, and he was just having trouble "dealing with 
it."  He could not remember when he got out of the service, 
but he said he was taken by his brother to VA when he passed 
out on a motorcycle.  He said he had to have his lip sewn up.  
He was unclear about whether he was hospitalized at that 
time, or when this incident occurred.  He said he returned to 
the hospital, but he could not remember anything about it, 
other than that he received medication for psychiatric 
problems.  When asked how long he was treated by VA, he said 
he did not know, maybe just in the 1970s.  When asked whether 
that was for a period of three, four, or five years, he 
responded "about that many."  He did not know whether he 
saw anyone else during that time.  He did not remember when 
he began seeing Dr. Laurenzana.

With respect to headaches, the appellant testified that he 
got headaches together with depression.  The appellant said 
he did not know whether any of his doctors had ever come up 
with a physiological explanation for his headaches.

The appellant's wife said that he was different when he came 
home on leave during his military service.  Speaking of the 
period from 1976 to 1982, she said that he did not work, and 
that she took him to VA for treatment.  He began to see Dr. 
Laurenzana in 1982.

Following the appellant's hearing, the RO requested his VA 
treatment records from 1976 to 1980 and from 1999 to the 
present.  Duplicates of the hospitalization for observation 
and evaluation in April 1994 were provided.  A record from 
May 1994 showed the appellant complained of poor sleep, 
saying he was awakened by "little people screaming and 
hollering."  On getting out of bed to find them, he saw only 
shadows.  He complained of depression and headache.  The 
assessment by the social worker was somatoform disorder; 
psychotic disorder not otherwise specified (NOS); rule out 
malingering; conversion disorder; organic mental disorder 
NOS.  

A doctor then saw the appellant and noted that his affect was 
peculiar.  The appellant was calm and polite, but he answered 
many questions with "I don't remember."  He denied having 
any memories of childhood, of being in the service, or of 
working.  He said he sometimes could not remember his name.  
However, he dated his headaches and back pains to an injury 
in the service.  He also told the doctor about the surgery to 
his back and knees.  He made no effort to remember things and 
was not at all distressed by memory problems.  The doctor's 
impression was that the diagnosis on Axis I was unclear.  
Differential diagnoses included malingering, with motive 
being financial gain; recurrent conversion disorder; 
psychotic disorder NOS; psychotic depression; or organic 
mental disorder NOS.  Axis II diagnoses were deferred.  Axis 
III diagnoses were chronic headaches, low back pain, and 
degenerative joint disease of the knees.  

The appellant continued to have mental hygiene clinic 
appointments every month or two until March 1995.  The 
remainder of his VA treatment records deal primarily with 
back and knee complaints.  In November 1997, the appellant 
was seen in the emergency room with chest pain complaints.  
The emergency nurse notes indicate that the appellant had 
been seen in the mental health clinic, but had stopped seeing 
them and had stopped taking his medication.

The RO again requested VA treatment records from 1976 to 
1980.  It received a medical certificate dated in May 1981 
showing complaints of back and abdominal pain.  An attached 
note indicated that the certificate was the only record 
located for the appellant at the Federal Records Center, and 
the appellant was not admitted to VA from 1976 to 1980.

In December 1999, the appellant's attorney submitted copies 
of medical records dated from March 1978 to November 1999 
from Baptist Medical Center.  In 1978, the appellant's 
occupation was shown as truck driver, and a place of 
employment given.  In May 1978, he complained of sore throat 
and headache.  In October 1978, headache was associated with 
nausea, head congestion, and a cough.  In September 1983, he 
complained of headaches and dizziness, and the impression was 
tension sinus headache.  In October 1983, he complained of 
his neck and head, and the impression was maxillary 
sinusitis.  In October 1991, the appellant hit his head on a 
shelf and complained of headache.  There was no loss of 
consciousness.  The assessment was scalp contusion.  A 
physical therapy report dated in March 1993 shows that the 
appellant was seen for ten visits after sustaining cervical 
injuries in a front-impact motor vehicle accident in December 
1992.  In addition to neck pain, the appellant complained of 
frequent headaches localized to his frontal and left temporal 
skull, lasting 15 to 20 minutes.  In December 1994, the 
appellant was seen with muscle contraction headache.  An 
emergency room note in June 1996 noted a chief complaint of 
tingling in the left arm and hand and tightness in the chest.  
It was noted he did not have any headache.  Diagnoses were 
anxiety and depressive reaction and musculoskeletal chest 
pain.  The remainder of these records relate primarily to 
other complaints and disorders.


The private medical records also show treatment for the 
following:

Year
Physician
Ailment
1990
Laurenzana
Heart
1996
Rice
Prostatitis
1996
Unknown
Anxiety
1999
McNee
Esophageal reflux
1978
Unknown
Common cold and 
headaches
1979
Unknown
Knee
1980
Unknown
Hemorrhoids
1983
Unknown
Throat, earaches, 
cough, headaches
1990
Unknown
Chest congestion, 
cough, sore throat, 
earaches
1991
Villenes
Sleeplessness
1992
Laurenzana
Various muscle 
complaints due to 
motor vehicle 
accident
1990 and 1994
Laurenzana
Anxiety/schizophren
ia
1990
Cathey
Spine
1998 and 1998
Unknown
Back/Spine


II.  Analysis

A.  Claim to reopen

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (2000).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  A 
decision as to which an appeal is not initiated and perfected 
is final.  An appeal consists of a timely filed notice of 
disagreement (NOD) in writing and, after a statement of the 
case (SOC) has been provided, a timely filed substantive 
appeal.  38 C.F.R. § 20.202 (2000).  A claimant has one year 
from notification of a decision of the agency of original 
jurisdiction to file a notice of disagreement (NOD) with the 
decision, and the decision becomes final if a NOD is not 
filed within that time.  38 U.S.C.A. § 7105(b) and (c) (West 
1991); 38 C.F.R. §§ 3.160(d) and 20.302(a) (2000).  A 
substantive appeal must be filed within 60 days of mailing of 
the SOC, or within the remainder of the one-year period from 
notice of the action appealed, whichever is longer.  38 
C.F.R. § 20.302(b) (2000).  A determination of which the 
claimant is properly notified is final if an appeal is not 
perfected as provided in 38 C.F.R. § 20.302 (2000).  See 38 
C.F.R. § 20.1103 (2000).

Service connection for head injury residuals was denied by 
the RO in a rating decision of April 1991.  A letter from the 
RO advising the veteran of that decision and of his appellate 
rights and procedures was issued in June 1991.  The veteran 
filed a notice of disagreement and a statement of the case 
was provided to him.  Because the veteran did not perfect an 
appeal from this decision by filing a substantive appeal, the 
April 1991 decision became final.  38 U.S.C.A. § 7105 (West 
1991).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In the rating decision on appeal, the RO originally 
adjudicated the issue as entitlement to service connection 
for headaches (as a residual of a head injury).  However, the 
issue was reframed by the Board and in May 1997 and returned 
to the RO for additional development.  Specifically, the case 
was returned to the RO so that the RO could make a 
determination as to whether the veteran had submitted new and 
material evidence to reopen the claim pursuant to the 
definition of new and material evidence contained in 38 
C.F.R. § 3.156(a) (2000).  The RO subsequently determined 
that new and material evidence had not been presented and 
denied the veteran's request to reopen his claim.

The evidence received after April 1991 is presumed credible 
for the purposes of reopening the veteran's claim unless it 
is inherently false or untrue, or it is beyond the competence 
of the person making the assertion.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995).  Since the April 1991 rating decision, the 
following evidence has been received: the veteran's 
contentions, hearing testimony, private medical records, 
additional VA medical treatment/examination records, and 
Social Security Administration records.  

The veteran maintains that he suffers from headaches and that 
these headaches are a residual of hitting his head while he 
was on active duty.  To the extent that the veteran contends 
that he currently has a disability manifested by headaches, 
this contention is not new.  To the extent that the appellant 
contends that his headaches are attributable to an accident 
he suffered while playing basketball in service, these 
contentions are also not new.  To the extent that the 
appellant contends that his headaches are attributable to a 
fall in the shower in service, the contention is new, but it 
is not material.  Service medical records showing a report of 
a fall in the shower while in service were already of record, 
and those records did not show a head injury or complaints of 
headache associated with that incident.  Although the veteran 
asserted on making his claim to reopen that his claimed 
disability was related to a fall in the shower, he has not 
since then repeated that assertion, relying instead on his 
reported basketball injury as the source of his headaches.

To the extent that medical records duplicating those of 
record in 1991 have been received, they are certainly not 
new.  The rest of the evidence received since April 1991 is 
new in that it was not previously of record.  It must be 
determined whether it is material.  To be material, it must 
tend to prove the merits of each essential element that was a 
basis for the prior denial.  Therefore, in order to be 
material, there would have to be competent evidence tending 
to show that the veteran currently has a disability 
manifested by headaches, and that the condition is related to 
disease or injury during his military service.  

None of the new evidence is material.  While the submitted 
material does confirm that the veteran has had periodic 
complaints of headaches over the years, it also shows that 
the headaches have been associated with flu-like symptoms, 
suspected food poisoning, post-service injuries, and 
depression.  Not only has no medical evidence been presented 
that would link the veteran's headache complaints to an 
injury in service, but medical evidence has been presented 
that specifically rules out such a linkage.  

The veteran's contention that he has a disability manifested 
by headaches and that this is a result of his military 
service is neither material nor competent evidence.  There is 
no evidence that he possesses the requisite medical knowledge 
to render a probative opinion on a matter requiring medical 
expertise.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette, 8 Vet. App. at 74; Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Accordingly, the evidence received 
subsequent to April 1991 is not new and material and does not 
serve to reopen the veteran's claim for service connection 
for the residuals of a head injury, to include headaches.  38 
U.S.C.A. §§ 5108 and 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(2000).

When the veteran's attorney submitted his unopposed motion 
for remand to the Court in January 2001, the attorney stated 
that the Board had denied the veteran's new and material 
claim as not being well-grounded "due to a lack of medical 
nexus or medical opinion."  He further suggested that the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) applied to the veteran's new 
and material claim.  The attorney's motion was in error in 
characterizing the Board's September 2000 decision as denying 
the head injury residuals claim as not well grounded.  The 
Board determined that new and material evidence had not been 
presented to reopen the claim.  

There is no issue as to whether the veteran's claim to reopen 
is substantially complete.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096 (2000) (to be codified as 
amended at 38 U.S.C. §5102).  The RO has informed the 
appellant of information or lay or medical evidence necessary 
to substantiate his claim to reopen in the August 1993 and 
June 1997 development letters.  Furthermore, the RO has told 
the veteran that he may provide the evidence himself, or he 
may provide signed releases authorizing the RO to obtain the 
records.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103(a)).  The veteran's private treatment records of which 
he has provided notice have been associated with the claims 
file.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A(b)).

The veteran's service medical records have been associated 
with the claims file.  VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§5103A(c)(1)).  His VA treatment records have been associated 
with the claims file.  VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§5103A(c)(2)). 

The veteran's Social Security Administration disability claim 
records have been associated with the claims file.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. §5103A(c)(3)).

In short, it appears that all evidence that might conceivably 
be considered in determining whether to reopen the veteran's 
claim has been requested and obtained by the RO.  Nothing in 
the VCAA is to be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is submitted. VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. §5103A(f)).

New and material evidence has not been presented, and the 
claim for service connection for the residuals of a head 
injury, to include headaches, is not reopened.  38 U.S.C.A. 
§§ 5108 and 7105 (West 1991); 38 C.F.R. § 3.156(a) (2000).

B.  Service Connection for Acquired Psychiatric Disorder

1.  Duty to Assist

During the pendency of this appeal there has been a 
significant change in the law; i.e., the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In denying entitlement to service connection for an acquired 
psychiatric disorder, claimed as depression, both the RO and 
the Board previously determined that the veteran had not 
submitted a well-grounded claim.  The concept of requiring 
submission of a well-grounded claim before adjudicating a 
claim on the merits has been abolished by the VCAA.  The 
question the Board must now address is whether there is any 
duty of assistance or notice required by the new law that has 
not already been substantially completed in this case, 
notwithstanding that such assistance may not have been 
required under the former law, and, if not, whether there is 
any prejudice to the veteran in the Board's consideration of 
this question without referring it to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In the circumstances of this case, there is no prejudice to 
the claimant in the Board's consideration of whether there 
has been substantial compliance with the requirements of 
VCAA.  The question is whether the claimant had adequate 
notice of applicable laws and regulations, knew of the need 
to submit evidence and argument with respect to the issue, 
and whether he had the opportunity to address the issue at a 
hearing.  Bernard, 4 Vet. App. at 394.  In this case, the 
veteran has been given notice of the laws and regulations 
pertaining to the requirements to establish entitlement to 
service connection in statements or supplemental statements 
of the case in May 1994, June 1995, and April 1998.  He has 
been advised of the evidence that would support or help 
substantiate his claim in development letters in August 1993 
and June 1997 and in the statements and supplemental 
statements of the case.  He has been accorded a VA hearing.  
The substantive laws and regulations to be applied are the 
same as those of which the veteran has had notice.  There is 
no prejudice to the veteran in deciding his claim on the 
merits, because he has been told what the requirements are to 
establish service connection, has been provided ample 
opportunity to present evidence meeting those requirements, 
and has had the assistance of the RO and the Board to develop 
every possible source of evidence or information that might 
substantiate his claim.

There is likewise no prejudice to the veteran in the Board's 
consideration, without remand to the RO, of whether the 
requirements of the VCAA have been substantially met by VA.  
As discussed below, every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what 
might be required or helpful to his case.

With respect to a claim for benefits, the Department has 
responsibilities to the claimant, which may include, as 
appropriate, furnishing appropriate claims forms and 
instructions, reviewing the application for benefits for 
completeness, and, if additional information is needed from 
the claimant, notifying the claimant of the information 
required to complete the application.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096 (2000) (to be codified as amended at 38 
U.S.C. § 5102).  There is no issue in this case as to 
substantial completeness of the veteran's claim for service 
connection for a psychiatric disorder.

On receipt of a substantially complete application, the RO 
may need to tell the claimant what further lay or medical 
evidence may be necessary to substantiate the claim, what 
evidence the claimant should provide, and what evidence the 
Department will attempt to obtain on behalf of the claimant.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. § 5103).  In this case, the appellant 
has been advised of the evidence necessary to support his 
claim in letters dated in August 1993 and June 1997, and has 
been given the opportunity to submit it.

If a reasonable possibility exists that assistance would aid 
in substantiating the claim, the RO must make reasonable 
efforts to obtain relevant records that the claimant 
adequately identifies and authorizes the Secretary to obtain, 
and must tell the claimant if VA is unable to obtain the 
records.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b)).  In this case, the 
appellant has provided private treatment records, or they 
have been obtained on his behalf by the RO.  He has been 
given the opportunity to submit signed releases to the RO so 
that it may request other treatment records on his behalf, if 
he identifies them.  He has not provided notice of additional 
relevant treatment records that have not been obtained.  It 
therefore appears that there is no reasonable possibility 
that assistance in obtaining the private medical records 
would aid in substantiating the claim.

Additionally, in cases of disability compensation, VA is 
responsible for obtaining service medical records and other 
relevant records pertaining to active military service that 
are held by a governmental entity, obtaining VA medical 
treatment or examination reports if the claimant provides 
sufficient information to locate the records, and obtaining 
any other relevant Federal records that the claimant 
adequately identifies and authorizes the Secretary to obtain.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(c)).  The veteran's service medical records 
have been obtained, as have his VA treatment records and 
Social Security disability records.  The RO has discharged 
this duty.

The duty to assist may include providing a medical 
examination or obtaining a medical opinion if necessary to 
make a decision on the claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(d)).   In this 
case, the RO has accorded the veteran several VA 
examinations, including a hospitalization for observation and 
evaluation when the veteran's refusal to cooperate on 
examination rendered meaningful examination impossible.  It 
has satisfied the duty to assist in this regard.

There does not appear to be any avenue of development or 
assistance under the VCAA that has not been attempted by the 
RO in this case.  The Secretary is not required to provide 
assistance if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. §5103A(a)(2)).  The Secretary having 
already provided every possible assistance indicated by the 
record or assertions of the veteran, there is no reasonable 
possibility that return of the claim to the RO for further 
efforts to assist would raise any reasonable possibility of 
substantiating the veteran's claim.  Remand for the RO to 
address the requirements of the Act in the first instance 
would serve no practical purpose.  

2.  Merits

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); 38 C.F.R. § 3.303(a) (2000).  In order to 
establish service connection, either the evidence must show 
affirmatively that such a disease or injury was incurred in 
or aggravated by service, or statutory presumptions may be 
applied.  The veteran is not claiming service connection for 
a psychiatric disorder as to which a presumption may be 
applied.  See 38 C.F.R. § 3.309(a) (2000).

With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2000).  If there is insufficient evidence to 
establish chronicity in service, evidence of continuity of 
symptomatology after discharge is required to support the 
claim (38 C.F.R. § 3.303(b)), as is medical evidence of a 
nexus between the symptomatology and the current disability.  
See Savage v. Gober, 10 Vet. App. 488 (1997).

The Court has held that a lay person can provide probative 
eye-witness evidence of visible symptoms; however, a lay 
person can not provide probative evidence as to matters which 
require specialized medical knowledge acquired through 
experience, training or education.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The veteran has a psychiatric diagnosis, most often given as 
depression or major depression.  He did undergo psychiatric 
treatment and evaluation in service and was shown to have a 
conversion reaction.  There is not, however, continuity of 
symptomatology, nor is there competent medical evidence 
associating any current psychiatric diagnosis with the 
veteran's military service.  This utter lack of any evidence 
associating a current psychiatric diagnosis with service is 
not due to any failure of assistance by VA.  The veteran has 
been examined, his records have been reviewed, and he has 
even been hospitalized for evaluation.  His private records, 
to the extent that they provide support for a psychiatric 
diagnosis, relate that to his worker's compensation injury 
and residual physical disabilities associated with that.  On 
hospitalization by VA to determine whether any current 
psychiatric diagnosis could be related to service, the 
informed medical opinion was that the veteran's current 
psychiatric disorder was not related to the conversion 
reaction shown in service.

The veteran's implied assertion that his depression is 
related to the conversion reaction diagnosed in service or to 
any other disease or injury in service is neither competent 
nor persuasive.  A thorough search for VA medical records 
from 1976 to 1980 showed no hospitalizations, and the 
veteran's history has either been inconsistent or he has 
asserted that he has no memory.  His bare assertion of 
entitlement, in the face of the overwhelming medical evidence 
against his claim, creates a clear preponderance of evidence 
against his claim.  There is not an approximate balance of 
positive and negative evidence in this case, and there is no 
benefit of any doubt to be applied.  VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. §5107).


ORDER

New and material evidence has not been submitted, and the 
claim for service connection for headaches, claimed as a 
residual of a head injury, is not reopened, and the benefit 
sought on appeal is denied.

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 


